Case 3:20-cv-00395-S Document 42-3 Filed 04/15/21   Page 1 of 2 PageID 336




                EXHIBIT B
4/15/2021                                       Liebowitz Law Firm PLLC. Mail - Reilly v. Louder With Crowder LLC
               Case 3:20-cv-00395-S Document 42-3 Filed 04/15/21                                   Page 2 of 2 PageID 337

                                                                    James Freeman <jf@liebowitzlawfirm.com>


  Reilly v. Louder With Crowder LLC
  1 message

  Richard Liebowitz <rl@liebowitzlawfirm.com>         Thu, Mar 25, 2021 at 10:29 PM
  To: Andrew Lin <alin@pcrfirm.com>, Bill Richmond <brichmond@pcrfirm.com>
  Cc: Mike Coles <mikec@colesfirm.com>, "James H. Freeman"
  <jf@liebowitzlawfirm.com>

    Hi Bill and Andrew,

    Please see the attached letter dated December 9, 2020 that was mailed to the
    clerk of Court in the NDTX. Please let me know by Monday if you will withdraw your
    recent motion to strike.

    Thank you.

    Best,

    Richard Liebowitz
    Liebowitz Law Firm, PLLC
    516­233­1660
    www.LiebowitzLawFirm.com

            Liebowitz ­ N.D. Texas ­ Notification of SDNY Suspension (Dec. 9 2020).pdf
            3041K




https://mail.google.com/mail/u/0?ik=115863086e&view=pt&search=all&permthid=thread-f%3A1695259877629891079&simpl=msg-f%3A1695259877629891079   1/1
